DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
 Status of Claims
Claims 1 and 14 are currently amended. 
Claims 2-3, 8-13, 15-16 and 19 are originals. 
Claims 4-7, 17-18 and 20 were previously presented.
Claims 1-20 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments – Claim objections
The arguments have been fully considered and they are persuasive.
Accordingly, the Examiner withdraws the objection to claims 1 and 14 raised in the office action dated 03/18/2022.
Response to Arguments – Double Patenting
The arguments have been fully considered. The Examiner withdraws the double patenting rejection in the present office action. 
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
1) Regarding applicant’s arguments on page 7 “While amended claim 1 may involve an abstract idea, amended claim 1 does not recite an abstract idea, but instead, recites specific operations performed by a computing device to extract information of one or more goods from a document and to output a best price for the one or more goods along with historical pricing data to provide context for the best prices retrieved. Specifically claim 1 recites steps such as "receiving, at a processor, a document listing one or more goods to be purchased; converting, via the processor, the document into a standardized format and parsing the document for information about the one or more goods." As the Examiner acknowledges (Office Action, p.4) the steps of converting the document and parsing the document are additional elements to the abstract idea and thus claim 1 recites more than the abstract idea; accordingly claim 1 is patent eligible and does not require further eligibility analysis. Moreover, the action of converting the document into a standardized format and parsing the document for information cannot practically be performed in the human mind. Additionally, amended claim 1 recites "storing, via the processor, the acquired prices for the one or more goods and the comparable good in the database" and thus amended claim 1 further is directed to growing the database with historical price data upon receiving a document and acquiring prices”
The examiner respectfully disagrees.
Receiving, retrieving, and acquiring are classified by the Examiner as extra solution activities that cannot be considered significantly more than the abstract idea. These extra solution activities element do not integrate the claims into a practical application. As far as formatting and parsing documents, these additional elements do not integrate the claims into a practical application because the are used to apply the abstract idea. These elements are also routine and conventional elements that would not amount to significantly more than the abstract idea.
As a result, the present claims recite an abstract idea without additional elements that would integrate the claims into a practical application or amount to significantly more than the abstract idea.
2) Regarding applicant’s arguments on page 8 “Even if amended claim 1 were determined to recite or be directed to an abstract idea, amended claim 1 recites additional elements that integrate any abstract idea into a practical application under Step 2A, Prong 2 of the Mayo test. In particular, the claim as a whole is directed to a particular improvement in providing a user with the best price for goods by extracting information from a document listing goods to be purchased and further providing historical pricing data to provide context. Additionally, the historical pricing database is grown as prices from sellers for the goods or comparable goods are found. Claim 1 does not merely recite the steps for carrying out this improvement with high generality, but rather recites specific, concrete steps for performing the claimed improvement. 
More specifically, the additional elements that integrate any abstract idea recited in claim 1 into a practical application include: "receiving, at a processor, a document listing one or more goods to be purchased; parsing the document for information about the one or more goods and converting, via the processor, the document into a standardized format and parsing the document for information about the one or more goods; determining, via the processor, identifying information of the one or more goods based at least in part on the information parsed from the document... retrieving, via the processor, historical pricing data for the one or more goods or the comparable good from a historical pricing database... and outputting to a user interface the best price for each of the one or more goods with the option to purchase each of the one or more goods at the best price and further outputting the historical pricing data along with the best prices to provide context for the best prices." These steps are not related to some broad abstract concept of offering the user the best price for an item or for organizing human activity or relationships, but instead recite additional steps that concretely claim the steps performed by a device for carrying out the improvement. The claimed method recites a specific approach for outputting a best price and historical data for goods upon receiving a document listing the goods from the user.”
The examiner respectfully disagrees.
As it was discussed above, the additional elements in the present claims are used to apply the abstract idea on a generic computer.	
The Examiner believes that the claimed steps are improving a business process “providing users with the best price available and historical pricing data to allow a user to make an informed decision regarding their purchase upon receiving a document listing one or more goods to be purchased” using generic computer elements. The steps of “receiving, at a processor, a document listing one or more goods to be purchased; parsing the document for information about the one or more goods and converting, via the processor, the document into a standardized format and parsing the document for information about the one or more goods; determining, via the processor, identifying information of the one or more goods based at least in part on the information parsed from the document... retrieving, via the processor, historical pricing data for the one or more goods or the comparable good from a historical pricing database... and outputting to a user interface the best price for each of the one or more goods with the option to purchase each of the one or more goods at the best price and further outputting the historical pricing data along with the best prices to provide context for the best prices.” Do not provide any improvements over the prior arts systems nor they improve the computer itself. 
As a result, the Examiner maintains the rejections of the pending claims under 35 USC § 101.
Response to Arguments - 35 USC § 103
The arguments have been fully considered, but they are not persuasive.
1) Regarding applicant’s arguments on pages 8-9 “Fusz does not disclose "receiving...a document listing one or more goods to be purchased." For this limitation, the Office Action cites to Fusz' disclosure of setting up a watch list where the server system 102 will notify the buyer if the sales price reaches a desired price”
The examiner respectfully disagrees.
The Examiner introduced the new reference Lu in the present office action. Lu teaches receiving, at a processor, a document listing one or more goods to be purchased; [Lu teaches in para. 0037 “In one embodiment, the query 116 of the client device 106 is analyzed using an index data 110 to determine a set of meta-data attributes 412 of the index data 110 that match the query 116. Particularly the query 116 is received by the data analyzer 302 and analyzed and/or processes” wherein receiving a query is equivalent to receiving a list of good to be purchased] converting, via the processor, the document into a standardized format [Lu teaches in para. 0005 “The merchant-uploaded inventory data may be converted to a structured format prior to the processing of the merchant-uploaded inventory data having the set of meta-data attributes” wherein formatting to structured format] and parsing the document for information about the one or more goods; determining, via the processor, identifying information of the one or more goods based at least in part on the information parsed from the document; [Lu teaches in para. 0006 “The merchant-uploaded inventory data may be parsed to extract the set of meta-data attributes associated with the merchant-uploaded inventory data. The set of meta-data attributes may be an item identifier, a merchant identifier, an item description, an item price and/or an item brand” wherein parsing the formatted documents to determine item information for goods] acquiring, via the processor, prices for the one or more goods from a plurality of sellers based at least in part on the identifying information; [Lu teaches in para. 0006 “The merchant-uploaded inventory data may be parsed to extract the set of meta-data attributes associated with the merchant-uploaded inventory data. The set of meta-data attributes may be an item identifier, a merchant identifier, an item description, an item price”. Further, para. 0054 teaches “For example, the first cluster shows a `laptop` manufactured by `ABC Computer` with `30` matches (e.g., 30 different merchants offering the item) within a price range of `$150-$200” wherein acquiring prices for the one or more goods from a plurality of sellers]. Applicant’s arguments in this regard are moot.
2) Regarding applicant’s arguments on pages 11-12 “Fusz does not disclose "retrieving, via the processor, historical pricing data for the one or more goods or the comparable good from a historical pricing database; storing, via the processor, the acquired prices for the one or more goods and the comparable good in the database." The Office Action asserts that Fusz discloses historical pricing data where Fusz states "Any prices entered for a product are then compared to previously entered prices and/or prices previously obtained via a search in order to determine the lowest price of the product." Fusz,  [0028]. However, the context of this portion of Fusz makes it clear that the "previously entered prices and/or prices previously obtained via a search" are not historical prices, but instead are the current prices that were found via the search tool or entered by the user in the steps prior to the step being discussed in paragraph [0028] of determining the lowest price available from the various sources. In other words, the user could still purchase the items at the "previously entered prices and/or prices previously obtained via a search" from the sellers offering the goods at those prices. Furthermore, nothing within Fusz discloses or suggests storing the acquired prices for the one or more goods and the comparable good in the database, for example, to update the historical pricing database for future purchases. 
Fusz does not disclose "outputting to a user interface the best price for each of the one or more goods with the option to purchase each of the one or more goods at the best price and further outputting the historical pricing data along with the best prices to provide context for the best prices." Fusz discloses that "a buyer profile may include, but is not limited to only including, a buyer identifier such as a user name, a password, contact information, mailing information, saved product searches, and/or user preferences for use in searching memory area 108 and/or displaying product searches via client system 104." [0016]. The Office Action asserts that thisportion of Fusz regarding buyer profiles discloses outputting the historical pricing data, in particular, that displaying product searches is equivalent to displaying price history. Office Action, p.20. First, this portion of Fusz does not disclose that displaying product searches includes displaying prices. Second, nothing within Fusz discloses that these product searches are displayed "along with the best prices to provide context for the best prices." Indeed, these product searches are part of a buyer profile stored in memory 108 and Fusz does not disclose that the system 104 allows a user to view the buyer profile or any previously searched products at the same time as any identified best price for the items the user has searched for. Third, nothing within Fusz discloses that these product searches include historical pricing data for one or more goods or a comparable good that the system received from a document”
The examiner respectfully disagrees.
Fusz teaches retrieving, via the processor, historical pricing data for the one or more goods or the comparable good from a historical pricing database; storing, via the processor, the acquired prices for the one or more goods and the comparable good in the database; identifying, via the processor, a best price of the acquired prices for each of the one or more goods; [Fusz, para. 0028, Fusz teaches “Any prices entered for a product are then compared to previously entered prices and/or prices previously obtained via a search in order to determine the lowest price of the product” wherein “compared to previously entered prices and/or prices previously obtained via a search” is equivalent to retrieving historical pricing, wherein “compared to previously entered prices and/or prices previously obtained via a search” is equivalent to storing historical pricing, and  wherein “in order to determine the lowest price of the product” identifying a best price by referring to historical prices] and outputting to a user interface the best price for each of the one or more goods with the option to purchase each of the one or more goods at the best price and further outputting the historical pricing data along with the best prices to provide context for the best prices [Fusz, para. 007, Fusz teaches “determine a sales price by comparing the lowest price from each of the online search tools, and transmit the sales price to the client system for display to a buyer” wherein outputting the best price. Further, para. 0016 teaches “A buyer profile may include, but is not limited to only including, a buyer identifier such as a user name, a password, contact information, mailing information, saved product searches, and/or user preferences for use in searching memory area 108 and/or displaying product searches via client system 104” wherein displaying product searches via client system 104 is equivalent todisplaying prices history. See also figure four (416) “accept sales price” which is equivalent to option to purchase]. The Examiner clarified the rejections of the argued limitations above retrieving, storing, identifying, and outputting as anticipated by Fusz.
As a result, the Examiner maintains the rejections of the pending claims under 35 USC § 103.
Claim Objections
Claims 1 and 14 is objected to because of the following informality:  Claims 1 and 14 recites “acquiring prices for the one or more goods from a plurality of sellers based at least in part on the identifying information; acquiring at least one price for a comparable good from at least one seller; retrieving historical pricing data for the one or more goods from a historical pricing database; storing, via the processor, the acquired prices for the one or more goods and the comparable good in the database;”, it should read “acquiring prices for the one or more goods from a plurality of sellers based at least in part on the identifying information; acquiring at least one price for a comparable good from at least one seller; storing, via the processor, the acquired prices for the one or more goods and the comparable good in a database; retrieving historical pricing data for the one or more goods from the historical pricing database;”.
Meaning the steps should be in the following order: acquiring prices; storing prices in a database; retrieving historical pricing from the historical pricing database.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-20 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-20 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of acquiring prices of goods for a user and identifying best price. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “A method for purchasing goods comprising: receiving a document listing one or more goods to be purchased; determining identifying information of the one or more goods based at least in part on the information parsed from the document; acquiring prices for the one or more goods from a plurality of sellers based at least in part on the identifying information; acquiring at least one price for a comparable good from at least one seller; retrieving historical pricing data for the one or more goods or the comparable good; identifying a best price of the acquired prices for each of the one or more goods; and outputting the best price for each of the one or more goods with the option to purchase each of the one or more goods at the best price and further outputting the historical pricing data along with the best prices to provide context for the best prices”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements describe a process for acquiring prices of goods for a user and identifying best price. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claim 14 recites substantially similar limitations to those presented with respect to claim 1. As a result, claim 14 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-13 and 15-20 recite certain methods of organizing human activity because the claimed elements describe a process for acquiring prices of goods for a user and identifying best price. As a result, claim 14 and claims 2-13 and 15-20 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that do not recite an abstract idea. The additional element of claim 1 include “at a processor”, “via a processor”, “converting the document into a standardized format and parsing the document for information about the one or more goods”, “from a historical pricing database”, “storing the acquired prices for the one or more goods and the comparable good in the database”, and “to a user interface”. When considered in view of the claim as a whole, the steps of “receiving, retrieving, and acquiring” do not integrate the abstract idea into a practical application because “receiving, retrieving, and acquiring” are insignificant extra solution activities to the judicial exception. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claim 14 recites substantially similar limitations to those recited with respect to claim 1. Although claim 14 further recites a non-transitory storage medium storing a computer program executable by a processor- based system. When considered in view of the claims as a whole, the recited computer element do not integrate the abstract idea into a practical application because the computer element is a generic computer element that is merely used as a tool to perform the recited abstract idea. As a result, claim 14 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-13 and 15-20 include additional elements beyond those recited by independent claims 1 and 14. The additional elements in the dependent claims include “crawling the internet” as in claims 2 and 15, “searching a database” as in claims 3 and 16, “parsing an uploaded document” as in claims 4 and 17, “standardizing the spacing” as in claims 5 and 18, “monitoring emails for attachments” as in claims 9 and 19, “outputting an invoice” as in claim 11, “a format compatible with a bookkeeping software” as in claim 12, “readable by Quickbooks” as in claim 13, and “searching at least one of caches of prior webpages” as in claim 20. When considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-13 and 15-20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional element that does not recite an abstract idea. The additional element of claim 1 include “at a processor”, “via a processor”, “converting the document into a standardized format and parsing the document for information about the one or more goods”, “from a historical pricing database”, “storing the acquired prices for the one or more goods and the comparable good in the database”, and “to a user interface”. The steps of “receiving, retrieving, and acquiring” do not amount to significantly more than the abstract idea because “receiving, retrieving, and acquiring” are well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll). The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claim 14 recite substantially similar limitations to those recited with respect to claim 1. Although claim 14 further recites a non-transitory storage medium storing a computer program executable by a processor- based system, the recited computer element does not amount to significantly more than the abstract idea because the computer element is generic computer element that is merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claim 14 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-13 and 15-20 include additional elements beyond those recited by independent claims 1 and 14. The additional elements in the dependent claims include “crawling the internet” as in claims 2 and 15, “searching a database” as in claims 3 and 16, “parsing an uploaded document” as in claims 4 and 17, “standardizing the spacing” as in claims 5 and 18, “monitoring emails for attachments” as in claims 9 and 19, “outputting an invoice” as in claim 11, “a format compatible with a bookkeeping software” as in claim 12, “readable by Quickbooks” as in claim 13 and “searching at least one of caches of prior webpages” as in claim 20. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-13 and 15-20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 6, and 14-16 and 20 are rejected under 35 U.S.C. 103 as being un-patentable over Fusz (US 20120089480 A1) in view of Lu et al. (US 20070276880 A1) and in further view of Wical (US 20140122228 A1).
Regarding claim 1. Fusz teaches A method for purchasing goods comprising: [Fusz, Abstract, Fusz teaches “A method of operating an online purchasing system for use by a plurality of buyers includes receiving product information from a client system” wherein a method for purchasing product] 
Fusz does not specifically teach, however, Lu teaches receiving, at a processor, a document listing one or more goods to be purchased; [Lu teaches in para. 0037 “In one embodiment, the query 116 of the client device 106 is analyzed using an index data 110 to determine a set of meta-data attributes 412 of the index data 110 that match the query 116. Particularly the query 116 is received by the data analyzer 302 and analyzed and/or processes” wherein receiving a query is equivalent to receiving a list of good to be purchased] converting, via the processor, the document into a standardized format [Lu teaches in para. 0005 “The merchant-uploaded inventory data may be converted to a structured format prior to the processing of the merchant-uploaded inventory data having the set of meta-data attributes” wherein formatting to structured format] and parsing the document for information about the one or more goods; determining, via the processor, identifying information of the one or more goods based at least in part on the information parsed from the document; [Lu teaches in para. 0006 “The merchant-uploaded inventory data may be parsed to extract the set of meta-data attributes associated with the merchant-uploaded inventory data. The set of meta-data attributes may be an item identifier, a merchant identifier, an item description, an item price and/or an item brand” wherein parsing the formatted documents to determine item information for goods] acquiring, via the processor, prices for the one or more goods from a plurality of sellers based at least in part on the identifying information; [Lu teaches in para. 0006 “The merchant-uploaded inventory data may be parsed to extract the set of meta-data attributes associated with the merchant-uploaded inventory data. The set of meta-data attributes may be an item identifier, a merchant identifier, an item description, an item price”. Further, para. 0054 teaches “For example, the first cluster shows a `laptop` manufactured by `ABC Computer` with `30` matches (e.g., 30 different merchants offering the item) within a price range of `$150-$200” wherein acquiring prices for the one or more goods from a plurality of sellers]
Fusz teaches A method of operating an online purchasing system for use by a plurality of buyers includes receiving product information from a client system and Lu teaches self-uploaded indexing and data clustering method and apparatus. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fusz to incorporate the teaching of Lu by formatting, parsing documents for best goods prices.  The motivation to combine Fusz and Lu has the advantage where  the search engine may generate a sizeable response (e.g., large number of items) to the search engine query posted by a prospective buyer [Lu, para. 0004]
Fusz in view of Lu does not specifically teach, however, Wical teaches acquiring, via the processor, at least one price for a comparable good from at least one seller; [Wical, para. 0037, Wical teaches “The emergent data processing system 100 can perform a much simpler computation based on the ability of the system to very accurately measure the similarity of items to build a comparable assortment--by identifying comparable items in the competitors'information, and then using their prices to determine what the best price points should be” wherein acquiring price for a comparable item] 
Fusz teaches A method of operating an online purchasing system for use by a plurality of buyers includes receiving product information from a client system and Wical teaches a system that can perform competitive analysis between products from different sources and include the results in the recommendations. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fusz in view of Lu to incorporate the teaching of Wical by acquiring comparable good prices.  The motivation to combine Fusz in view of Lu and Wical has the advantage where this approach lets competitors spend their resources (e.g., money, time) on processing and computing the low-level metrics, while the emergent data processing system 100 can use the pricing information from the competitors to determine its own price recommendation points. [Wical, para. 0037].
Further, Fusz teaches retrieving, via the processor, historical pricing data for the one or more goods or the comparable good from a historical pricing database; storing, via the processor, the acquired prices for the one or more goods and the comparable good in the database; identifying, via the processor, a best price of the acquired prices for each of the one or more goods; [Fusz, para. 0028, Fusz teaches “Any prices entered for a product are then compared to previously entered prices and/or prices previously obtained via a search in order to determine the lowest price of the product” wherein “compared to previously entered prices and/or prices previously obtained via a search” is equivalent to retrieving historical pricing, wherein “compared to previously entered prices and/or prices previously obtained via a search” is equivalent to storing historical pricing, and  wherein “in order to determine the lowest price of the product” identifying a best price by referring to historical prices] and outputting to a user interface the best price for each of the one or more goods with the option to purchase each of the one or more goods at the best price and further outputting the historical pricing data along with the best prices to provide context for the best prices [Fusz, para. 007, Fusz teaches “determine a sales price by comparing the lowest price from each of the online search tools, and transmit the sales price to the client system for display to a buyer” wherein outputting the best price. Further, para. 0016 teaches “A buyer profile may include, but is not limited to only including, a buyer identifier such as a user name, a password, contact information, mailing information, saved product searches, and/or user preferences for use in searching memory area 108 and/or displaying product searches via client system 104” wherein displaying product searches via client system 104 is equivalent to displaying prices history. See also figure four (416) “accept sales price” which is equivalent to option to purchase]
Regarding claim 2. Fusz in view of Lu and Wical teaches all of the limitations in claim 1 (as above). Further, Fusz teaches wherein acquiring prices includes crawling the internet for prices [Fusz, para. 0012, Fusz teaches “The sellers submit offers to sell that are compared with the best price currently on the Internet” wherein crawling the internet for prices].  
Regarding claim 3. Fusz in view of Lu and Wical teaches all of the limitations in claim 1 (as above). Further, Fusz teaches wherein acquiring prices includes searching a database of stored prices [Fusz, para. 0027, Fusz teaches “Server system 102 then stores the lowest prices and information related to the vendors in memory area 108 and associates the lowest prices with the product identifier and an identifier for the associated online search tool 230. Moreover, in some embodiments, the buyer may select which online search tools 230 are to be used in determining the sales prices” wherein acquiring prices from stored prices].
Regarding claim 6. Fusz in view of Lu and Wical teaches all of the limitations in claim 1 (as above). Further, Fusz teaches wherein acquiring a price includes acquiring a bulk price for the good based on identifying information from a plurality of users, wherein the identifying information includes quantity [Fusz, para. 0015, Fusz teaches “A memory area server 106 is connected to a memory area 108 containing information on a variety of matters, such as data related to facilitating an online buyer's agency system that facilitates bulk purchases from one or more sellers by ever-increasing numbers of buyers while ensuring that the buyers' identities and billing information are protected” wherein acquiring bulk prices for a group of users, see also para. 0006]
 Fusz discloses providing buyer’s agency service to a plurality of buyers to leverage bulk purchases from the buyers into lower prices from one or more sellers (paragraphs 6, 15, and 17), from which acquiring a price includes acquiring a bulk price for the good. Fusz does not disclose that this is done based on identifying information from a plurality of users, wherein the identifying information includes quantity. However, official notice is taken that it is well known for bulk purchases to be based on identifying information from a plurality of users, wherein the identifying information includes quantity (it is typically necessary to acquire the information that various potential buyers are interested in buying a particular product, and, since the per-unit price or a seller's willingness to participate may depend on the total number of items purchased, to
acquire information on how many items the various potential buyers wish to buy). Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ priority to acquire a bulk price for the good based on identifying information from a plurality of users, wherein the identifying information includes quantity, for the obvious advantage of enabling a typical bulk purchase/group purchase involving multiple buyers of quantities of the same type of good.
  Regarding claim 14. A non-transitory storage medium storing a computer program executable by a processor-based system, the computer program causing the processor- based system to execute steps comprising: [Fusz, para. 0017, Fusz teaches “For example, server system 102 or client system 104, or any other similar computer device, programmed with computer-executable instructions illustrated in FIG. 1 constitutes exemplary means for conducting an online purchasing system for use in dynamic bidding between anonymous sellers” wherein a computer device (processor) with programmed instruction] 
Fusz does not specifically teach, however, Lu teaches receiving, at a processor, a document listing one or more goods to be purchased; [Lu teaches in para. 0037 “In one embodiment, the query 116 of the client device 106 is analyzed using an index data 110 to determine a set of meta-data attributes 412 of the index data 110 that match the query 116. Particularly the query 116 is received by the data analyzer 302 and analyzed and/or processes” wherein receiving a query is equivalent to receiving a list of good to be purchased] converting the document into a standardized format  [Lu teaches in para. 0005 “The merchant-uploaded inventory data may be converted to a structured format prior to the processing of the merchant-uploaded inventory data having the set of meta-data attributes” wherein formatting to structured format] and parsing the document for information about the one or more goods; determining, via the processor, identifying information of the one or more goods based at least in part on the information parsed from the document; [Lu teaches in para. 0006 “The merchant-uploaded inventory data may be parsed to extract the set of meta-data attributes associated with the merchant-uploaded inventory data. The set of meta-data attributes may be an item identifier, a merchant identifier, an item description, an item price and/or an item brand” wherein parsing the formatted documents to determine item information for goods] acquiring prices for the one or more goods from a plurality of sellers based at least in part on the identifying information; [Lu teaches in para. 0006 “The merchant-uploaded inventory data may be parsed to extract the set of meta-data attributes associated with the merchant-uploaded inventory data. The set of meta-data attributes may be an item identifier, a merchant identifier, an item description, an item price”. Further, para. 0054 teaches “For example, the first cluster shows a `laptop` manufactured by `ABC Computer` with `30` matches (e.g., 30 different merchants offering the item) within a price range of `$150-$200” wherein acquiring prices for the one or more goods from a plurality of sellers]
Fusz teaches A method of operating an online purchasing system for use by a plurality of buyers includes receiving product information from a client system and Lu teaches self-uploaded indexing and data clustering method and apparatus. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fusz to incorporate the teaching of Lu by formatting, parsing documents for best goods prices.  The motivation to combine Fusz and Lu has the advantage where  the search engine may generate a sizeable response (e.g., large number of items) to the search engine query posted by a prospective buyer [Lu, para. 0004]
Fusz in view of Lu does not specifically teach, however, Wical teaches acquiring at least one price for a comparable good from at least one seller; [Wical, para. 0037, Wical teaches “The emergent data processing system 100 can perform a much simpler computation based on the ability of the system to very accurately measure the similarity of items to build a comparable assortment--by identifying comparable items in the competitors' information, and then using their prices to determine what the best price points should be” wherein acquiring price for a comparable item] 
Fusz teaches A method of operating an online purchasing system for use by a plurality of buyers includes receiving product information from a client system and Wical teaches a system that can perform competitive analysis between products from different sources and include the results in the recommendations. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fusz in view of Lu to incorporate the teaching of Wical by acquiring comparable good prices.  The motivation to combine Fusz in view of Lu and Wical has the advantage where this approach lets competitors spend their resources (e.g., money, time) on processing and computing the low-level metrics, while the emergent data processing system 100 can use the pricing information from the competitors to determine its own price recommendation points. [Wical, para. 0037].
Further, Fusz teaches  retrieving historical pricing data for the one or more goods from a historical pricing database; storing, via the processor, the acquired prices for the one or more goods and the comparable good in the database; identifying a best price of the acquired prices for each of the one or more goods; [Fusz, para. 0028, Fusz teaches “Any prices entered for a product are then compared to previously entered prices and/or prices previously obtained via a search in order to determine the lowest price of the product” wherein “compared to previously entered prices and/or prices previously obtained via a search” is equivalent to retrieving historical pricing, wherein “compared to previously entered prices and/or prices previously obtained via a search” is equivalent to storing historical pricing, and  wherein “in order to determine the lowest price of the product” identifying a best price by referring to historical prices] and Page 4 of 13Application No. 16/932,355outputting to a user interface the best price for each of the one or more goods with the option to purchase each of the one or more goods at the best price and also outputting the historical pricing data along with the best prices to provide context for the best prices [Fusz, para. 007, Fusz teaches “determine a sales price by comparing the lowest price from each of the online search tools, and transmit the sales price to the client system for display to a buyer” wherein outputting the best price. Further, para. 0016 teaches “A buyer profile may include, but is not limited to only including, a buyer identifier such as a user name, a password, contact information, mailing information, saved product searches, and/or user preferences for use in searching memory area 108 and/or displaying product searches via client system 104” wherein displaying product searches via client system 104 is equivalent to displaying prices history. See also figure four (416) “accept sales price” which is equivalent to option to purchase].
Regarding claim 15, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise. Claim 2 is a method claim while claim 15 is directed to a non-transitory storage medium which is anticipated by Fusz para. 0017.
Regarding claim 16, the claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise. Claim 3 is a method claim while claim 16 is directed to a non-transitory storage medium which is anticipated by Fusz para. 0017.
Regarding claim 20, Fusz in view of Lu and Wical teaches all of the limitations in claim 1 (as above). Further, Fusz teaches wherein retrieving historical pricing data for the one or more goods includes searching at least one of caches of prior webpages and prior price information [Fusz, para. 0028, Fusz teaches “Any prices entered for a product are then compared to previously entered prices and/or prices previously obtained via a search in order to determine the lowest price of the product” wherein identifying a best price by referring to historical prices. Further, Fusz teaches in para. 0014 “In some embodiments, the term "online search tool" refers to an Internet website that enables a user to search for a specified term. More specifically, as used herein, the term "online search tool" refers to an Internet purchasing website. Exemplary purchasing websites include, but are not limited to, Overstock.com.RTM., Amazon.com.RTM., PriceGrabber.com.RTM., QVC.com.RTM., BizRate.com.RTM., and any other suitable website that enables a user or system to search for a product and to determine a sales price for the product” wherein searchin webpages]

Claims 4-5 and 17-18 are rejected under 35 U.S.C. 103 as being un-patentable over Fusz in view of Lu and Wical and in further view of Xing et al. (US 20140351695 A1).
Regarding claim 4. Fusz in view of Lu and Wical teaches all of the limitations in claim 1 (as above). Fusz in view of Lu and Wical does not specifically teach, however, Xing teaches wherein receiving the document comprises parsing an uploaded document for the identifying information [Xing, para. 0037, Xing teaches “a parsing unit 102, for paring the content of an original layout document to obtain text graphic unit data” wherein parsing a content is equivalent to parsing a document. Further, Xing teaches in para. 0047 “When displaying document content, characters of each text content node under the same text node are displayed according to a text property of the text node” wherein displaying a document content indicates an uploaded document and also indicates a received document] 
Xing teaches a parsing unit, for paring the content of an original layout document to obtain text graphic unit data; an identification unit, for identifying text properties of each character of the text graphic unit data; a text node classification unit, for classifying characters ofthe text graphic unit data according to the text properties. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fusz in view of Lu and Wical to incorporate the teaching of Xing by parsing an uploaded document.  The motivation to combine Fusz in view of Lu and Wical with Xing has the advantage of better identifying text properties of each character of the text graphic unit data. [Xing, para. 0037].
Regarding claim 5. Fusz in view of Lu and Wical and  Xing teaches all of the limitations in claim 4 (as above). Fusz in view of Lu and Wical does not specifically teach, however, Xing teaches wherein parsing the uploaded document includes standardizing the spacing of the document [Xing, para. 0037, Xing teaches “a text content node classification unit 108, for, with respect to characters saved in each text node, saving characters on the same line or column, the coordinates of an initial character on the same line or column, average character spacing of the same line or column to a text content node to obtain optimized contents in a layout document” wherein, with the broadest reasonable interpretation, saving characters on the same line or column, the coordinates of an initial character on the same line or column, average character spacing of the same line or column to a text content node is equivalent to standardizing the spacing] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fusz in view of Lu and Wical to incorporate the teaching of Xing by standardizing spacing in a document.  The motivation to combine Fusz in view of Lu and Wical with Xing has the advantage of better identifying text properties of each character of the text graphic unit data. [Xing, para. 0037].
Regarding claim 17, the claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise. Claim 4 is a method claim while claim 17 is directed to a non-transitory storage medium which is anticipated by Fusz para. 0017.
Regarding claim 18, the claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise. Claim 5 is a method claim while claim 18 is directed to a non-transitory storage medium which is anticipated by Fusz para. 0017.

Claim 7 is rejected under 35 U.S.C. 103 as being un-patentable over Fusz in view of Lu and Wical and in further view of Abrams et al. (US 20040199435 A1).
Regarding claim 7. Fusz in view of Lu and Wical teaches all of the limitations in claim 1 (as above). Fusz in view of Lu and Wical does not specifically teach, however, Abrams teaches further including sending the one or more goods to a sales representative and acquiring prices from the sales representative [Abrams, para. 0056, Abrams teaches “interface 70 includes a "Send Post Card" button 79. A user may invoke this option to send a JPEG image file of the current view in image window 72 as an e-mail attachment. Alternatively, this "post card" image could be sent to a sales representative affiliated with merchant site 30 as part of a request for a price or more information. The sales representative responds to the post card by sending a catalog entry, for example, or a price for the pictured item” wherein acquiring prices from a sales representative] 
Abrams teaches Methods and systems for real-time shopping of a remote physical location over a computer network. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fusz in view of Lu and Wical to incorporate the teaching of Abrams by requesting prices from a sales representative.  The motivation to combine Fusz in view of Lu and Wical with Abrams has an advantage to give consumers access to a wider variety of goods, greater consistency, and lower prices than smaller retail stores. [Abrams, para. 0002].
Claim 8 is rejected under 35 U.S.C. 103 as being un-patentable over Fusz in view of Lu and Wical and in further view of High et al. (US 20160259344 A1).
Regarding claim 8. Fusz in view of Lu and Wical teaches all of the limitations in claim 1 (as above). Fusz in view of Lu and Wical does not specifically teach, however, Mulder teaches wherein acquiring at least one price for a comparable good includes generating a price for a house brand comparable good based on the acquired prices for the good [High, para. 0104, High teaches “the central computer system 106 could autonomously develop a price for a particular house brand of product by simply reducing the lowest comparable price for a name-brand product by a particular percentage” wherein generating a price for a house brand comparable good based on the acquired prices for the good] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fusz in view of Lu and Wical to incorporate the teaching of High by monitoring emails for attached documents.  The motivation to combine Fusz in view of Lu and Wical with High has the advantage of giving users options to buy comparable house brands  at lower prices.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being un-patentable over Fusz in view of Lu and Wical and in further view of Mulder (US 10025759 B2).
Regarding claim 9. Fusz in view of Lu and Wical teaches all of the limitations in claim 1 (as above). Fusz in view of Lu and Wical does not specifically teach, however, Mulder teaches wherein receiving a document includes monitoring emails for attachments [Mulder, claim 5, Mulder teaches “A method performed by a computer system for monitoring attachments to email messages, the method comprising: prior to transmitting an outgoing email, identifying the presence of a first document file as an attachment to the outgoing email” wherein monitoring emails for attached documents] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fusz in view of Lu and Wical to incorporate the teaching of Mulder by monitoring emails for attached documents.  The motivation to combine Fusz in view of Lu and Wical with Mulder has the advantage of better identifying prices, quotes from vendors, and advertisements to more effectively identifying lower prices for users.
Regarding claim 19, the claim recites analogous limitations to claim 9 above, and is therefore rejected on the same premise. Claim 9 is a method claim while claim 19 is directed to a non-transitory storage medium which is anticipated by Fusz para. 0017.

Claim 10 is rejected under 35 U.S.C. 103 as being un-patentable over Fusz in view of Lu and Wical and in further view of Moss et al. (US 20050160014 A1).
Regarding claim 10. Fusz in view of Lu and Wical teaches all of the limitations in claim 1 (as above). Fusz in view of Lu and Wical does not specifically teach, however, Moss teaches further comprising acquiring at least one price from a local store [Moss, para. 0007, Moss teaches “A search interface is presented by which a consumer can identify a first price for a product offered by a first vendor in a geographic region. Documentation of the first price which is sufficient for taking advantage of a price match offer for the product offered by a second vendor in the geographic region is then provided to the consumer” wherein acquiring a price from a local store] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fusz in view of Lu and Wical to incorporate the teaching of Moss by acquiring at least one price from a local store.  The motivation to combine Fusz in view of Lu and Wical with Moss has the advantage of enabling consumers to take advantage of price match offers, [Moss, para. 0007].

Claims 11-13 are rejected under 35 U.S.C. 103 as being un-patentable over Fusz in view of Lu and Wical and in further view of Teixeira at al. (US 20190066216 A1).
Regarding claim 11. Fusz in view of Lu and Wical teaches all of the limitations in claim 1 (as above). Fusz in view of Lu and Wical does not specifically teach, however, Teixeira teaches further comprising outputting an invoice [Teixeira, para. 0140, Teixeira teaches “The FlexFunds Operations (Block 480) may automatically review and transmit automatically or via a "send button" (Block 481) to the Control Panel and a current payment interface (Block 482) and send an API call (Block 483) to the Issuer accounting module, e.g., a QuickBooks account, with details of the interest payment invoice” wherein transmit automatically or via a "send button" (Block 481) to the Control Panel and a current payment interface is equivalent to outputting an invoice] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fusz in view of Lu and Wical to incorporate the teaching of Teixeira by outputting an invoice.  The motivation to combine Fusz in view of Lu and Wical with Teixeira has the advantage of sending an API call to the Issuer accounting module, e.g., a QuickBooks account, where the API allows invoice communications with multiple system. [Teixeira, para. 00140]. 
Regarding claim 12. Fusz in view of Lu and Wical teaches all of the limitations in claim 1 (as above). Fusz in view of Lu and Wical does not specifically teach, however, Teixeira teaches wherein the invoice is of a format compatible with a bookkeeping software [Teixeira, para. 0140, Teixeira teaches “The FlexFunds Operations (Block 480) may automatically review and transmit automatically or via a "send button" (Block 481) to the Control Panel and a current payment interface (Block 482) and send an API call (Block 483) to the Issuer accounting module, e.g., a QuickBooks account, with details of the interest payment invoice” wherein an invoice is of a format compatible with a QuickBooks bookkeeping software] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fusz in view of Lu and Wical to incorporate the teaching of Teixeira by outputting an invoice compatible with a QuickBooks bookkeeping software.  The motivation to combine Fusz in view of Lu and Wical with Teixeira has the advantage of sending an API call to the Issuer accounting module, e.g., a QuickBooks account, where the API allows invoice communications with multiple system. [Teixeira, para. 00140]. 
Regarding claim 13. Fusz in view of Lu and Wical and Teixeira teaches all of the limitations in claim 12 (as above). Fusz in view of Lu and Wical does not specifically teach, however, Teixeira teaches wherein the invoice is readable by Quickbooks [Teixeira, para. 0140, Teixeira teaches “The FlexFunds Operations (Block 480) may automatically review and transmit automatically or via a "send button" (Block 481) to the Control Panel and a current payment interface (Block 482) and send an API call (Block 483) to the Issuer accounting module, e.g., a QuickBooks account, with details of the interest payment invoice” wherein invoice is readable by Quickbooks] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fusz in view of Lu and Wical to incorporate the teaching of Teixeira by outputting an invoice readable by Quickbooks.  The motivation to combine Fusz in view of Lu and Wical with Teixeira has the advantage of sending an API call to the Issuer accounting module, e.g., a QuickBooks account, where the API allows invoice communications with multiple system. [Teixeira, para. 00140]. 
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623